ORDER
PER CURIAM.
Kircher Block and Brick, Inc. (“Employer”) and TIG-Premier (“TIG”) appeal from the decision of Labor and Industrial Relations and Commission (“Commission”) awarding Tomislav Bosnjak (“Employee”) future medical benefits related to two back injuries. On appeal, Employer and TIG *593argue the Commission erred in not (1) factoring the impact of a third low back injury into its award for future medical care in Employee’s first two low back injuries, and (2) remanding the matter to the Division of Workers’ Compensation (“Division”) to receive medical evidence of Employee’s third low back injury. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).